920 P.2d 567 (1996)
142 Or. App. 484
STATE of Oregon, Respondent,
v.
Steven Frederick TAXON, Appellant.
CF95-0353; CA A89850.
Court of Appeals of Oregon.
Submitted on Record and Briefs June 24, 1996.
Decided July 31, 1996.
Sally L. Avera, Public Defender and David C. Degner, Deputy Public Defender, filed the brief for appellant.
Theodore R. Kulongoski, Attorney General, Virginia L. Linder, Solicitor General, and Robert B. Rocklin, Assistant Attorney General, filed the brief for respondent.
Before RICHARDSON, C.J., and DEITS and De MUNIZ, JJ.
PER CURIAM.
Defendant appeals his conviction for possession of a controlled substance. ORS 475.992. He was tried to the court without a jury. On appeal he contends that there is no written waiver of trial by jury. The state concedes that the court erred by trying defendant without the written waiver required by ORS 136.001 and Article 1, section 11, of the Oregon Constitution. We agree. State v. McBride, 135 Or.App. 690, 899 P.2d 1218 (1995); State v. Huntley, 112 Or.App. 22, 827 P.2d 918 (1992); State v. McDaniel, 96 Or. App. 337, 772 P.2d 951, rev. den. 308 Or. 382, 780 P.2d 735 (1989).
Reversed and remanded for new trial.